Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	This is in response to the Amendment dated December 8, 2021. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.

Response to Arguments
Claim Rejections - 35 USC § 112
Claims 11 and 15-16 have been rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The rejection of claims 11 and 15-16 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, has been withdrawn in view of Applicant’s amendment.

Claim Rejections - 35 USC § 103
I.	Claims 10-14 and 16 have been rejected under 35 U.S.C. 103 as being unpatentable over Fiaccabrino (US Patent Application Publication No. 2011/0020754 A1) in view of Meyer et al. (“Simulation of a LIG(A) Production Line,” Proceedings of the 4th Manufacturing Simulation, Palermo (Italy) [2006], pp. 442-445), Grossenbacher et al. (US Patent Application Publication 

No. 2011/0259753 A1) and Kim et al. (US Patent Application Publication No. 2018/0204976 A1).
	The rejection of claims 10-14 and 16 under 35 U.S.C. 103 as being unpatentable over Fiaccabrino et al. in view of Meyer et al., Grossenbacher et al. and Kim et al. has been withdrawn in view of Applicant’s amendment.

II.	Claim 15 has been rejected under 35 U.S.C. 103 as being unpatentable over Fiaccabrino (US Patent Application Publication No. 2011/0020754 A1) in view of Meyer et al. (“Simulation of a LIG(A) Production Line,” Proceedings of the 4th Manufacturing Simulation, Palermo (Italy) [2006], pp. 442-445), Grossenbacher et al. (US Patent Application Publication No. 2011/0259753 A1) and Kim et al. (US Patent Application Publication No. 2018/0204976 A1) as applied to claims 10-14 and 16 above, and further in view of Bee et al. (US Patent Application Publication No. 2019/0098946 A1) and Grippo (US Patent Application Publication No. 2006/0011471 A1).
	The rejection of claim 15 under 35 U.S.C. 103 as being unpatentable over Fiaccabrino et al. in view of Meyer et al., Grossenbacher et al. and Kim et al. as applied to claims 10-14 and 16 above, and further in view of Bee et al. and Grippo has been withdrawn in view of Applicant’s amendment.

Response to Amendment
Claim Objections
Claims 10, 14 and 19 are objected to because of the following informalities:  

Claim 10
	line 5, the word -- photosensitive -- should be inserted after the word “the” (first occurrence).

Claim 14
	line 1, the word -- electrically -- should be inserted after the word “second”.

Claim 19
	line 2, the word -- photosensitive -- should be inserted after the word “the” (first occurrence).

Appropriate correction is required.

Claim Rejections - 35 USC § 112
I.	Claims 10-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second 
paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10
	line 5, “the contour” lacks antecedent basis.
Antecedent basis must be laid for each recited element in a claim, typically, by 

introducing each element with the indefinite article (“a” or “an”). See Slimfold Mfg. Co. v. Kincaid Properties, Inc., 626 F. Supp 493, 495 (N.D. Ga. 1985), aff'd, 810 F.2d 1113 (Fed. Cir. 1987) (citing P. Rosenberg, 2 Patent Law Fundamentals § 14.06 (2d. Ed. 1984)). Subsequent mention of an element is to be modified by the definite article “the”, “said” or “the said,” thereby making the latter mention(s) of the element unequivocally referable to its earlier recitation. 

	lines 5-6, “the desired decorations” lack antecedent basis. See also claim 10, line 8.
Antecedent basis must be laid for each recited element in a claim, typically, by introducing each element with the indefinite article (“a” or “an”). See Slimfold Mfg. Co. v. Kincaid Properties, Inc., 626 F. Supp 493, 495 (N.D. Ga. 1985), aff'd, 810 F.2d 1113 (Fed. Cir. 1987) (citing P. Rosenberg, 2 Patent Law Fundamentals § 14.06 (2d. Ed. 1984)). Subsequent mention of an element is to be modified by the definite article “the”, “said” or “the said,” thereby making the latter mention(s) of the element unequivocally referable to its earlier recitation. 

	line 6, “the photopolymerised areas” lack antecedent basis. See also claim 10, line 10.
Antecedent basis must be laid for each recited element in a claim, typically, by introducing each element with the indefinite article (“a” or “an”). See Slimfold Mfg. Co. v. Kincaid Properties, Inc., 626 F. Supp 493, 495 (N.D. Ga. 1985), aff'd, 810 F.2d 1113 (Fed. Cir. 1987) (citing P. Rosenberg, 2 Patent Law Fundamentals § 14.06 (2d. Ed. 1984)). Subsequent 

mention of an element is to be modified by the definite article “the”, “said” or “the said,” thereby making the latter mention(s) of the element unequivocally referable to its earlier recitation. 

	line 6, “the non-photopolymerised areas” lack antecedent basis.
Antecedent basis must be laid for each recited element in a claim, typically, by introducing each element with the indefinite article (“a” or “an”). See Slimfold Mfg. Co. v. Kincaid Properties, Inc., 626 F. Supp 493, 495 (N.D. Ga. 1985), aff'd, 810 F.2d 1113 (Fed. Cir. 1987) (citing P. Rosenberg, 2 Patent Law Fundamentals § 14.06 (2d. Ed. 1984)). Subsequent mention of an element is to be modified by the definite article “the”, “said” or “the said,” thereby making the latter mention(s) of the element unequivocally referable to its earlier recitation. 

	line 7, “the non-irradiated areas” lack antecedent basis.
Antecedent basis must be laid for each recited element in a claim, typically, by introducing each element with the indefinite article (“a” or “an”). See Slimfold Mfg. Co. v. Kincaid Properties, Inc., 626 F. Supp 493, 495 (N.D. Ga. 1985), aff'd, 810 F.2d 1113 (Fed. Cir. 1987) (citing P. Rosenberg, 2 Patent Law Fundamentals § 14.06 (2d. Ed. 1984)). Subsequent mention of an element is to be modified by the definite article “the”, “said” or “the said,” thereby making the latter mention(s) of the element unequivocally referable to its earlier recitation. 

	line 13, “the photosensitive resin” lacks antecedent basis.
Antecedent basis must be laid for each recited element in a claim, typically, by introducing each element with the indefinite article (“a” or “an”). See Slimfold Mfg. Co. v. Kincaid Properties, Inc., 626 F. Supp 493, 495 (N.D. Ga. 1985), aff'd, 810 F.2d 1113 (Fed. Cir. 1987) (citing P. Rosenberg, 2 Patent Law Fundamentals § 14.06 (2d. Ed. 1984)). Subsequent mention of an element is to be modified by the definite article “the”, “said” or “the said,” thereby making the latter mention(s) of the element unequivocally referable to its earlier recitation. 

	line 14, “the surplus” lacks antecedent basis.
Antecedent basis must be laid for each recited element in a claim, typically, by introducing each element with the indefinite article (“a” or “an”). See Slimfold Mfg. Co. v. Kincaid Properties, Inc., 626 F. Supp 493, 495 (N.D. Ga. 1985), aff'd, 810 F.2d 1113 (Fed. Cir. 1987) (citing P. Rosenberg, 2 Patent Law Fundamentals § 14.06 (2d. Ed. 1984)). Subsequent mention of an element is to be modified by the definite article “the”, “said” or “the said,” thereby making the latter mention(s) of the element unequivocally referable to its earlier recitation. 

	line 16, “the remaining resin layer” lacks antecedent basis.
Antecedent basis must be laid for each recited element in a claim, typically, by introducing each element with the indefinite article (“a” or “an”). See Slimfold Mfg. Co. v. 

Kincaid Properties, Inc., 626 F. Supp 493, 495 (N.D. Ga. 1985), aff'd, 810 F.2d 1113 (Fed. Cir. 1987) (citing P. Rosenberg, 2 Patent Law Fundamentals § 14.06 (2d. Ed. 1984)). Subsequent mention of an element is to be modified by the definite article “the”, “said” or “the said,” 
thereby making the latter mention(s) of the element unequivocally referable to its earlier recitation. 

Claim 15
	line 2, “the height” lacks antecedent basis.
Antecedent basis must be laid for each recited element in a claim, typically, by introducing each element with the indefinite article (“a” or “an”). See Slimfold Mfg. Co. v. Kincaid Properties, Inc., 626 F. Supp 493, 495 (N.D. Ga. 1985), aff'd, 810 F.2d 1113 (Fed. Cir. 1987) (citing P. Rosenberg, 2 Patent Law Fundamentals § 14.06 (2d. Ed. 1984)). Subsequent mention of an element is to be modified by the definite article “the”, “said” or “the said,” 
thereby making the latter mention(s) of the element unequivocally referable to its earlier recitation. 

Claim 18
	lines 1-2, “the electrodeposited blocks” lack antecedent basis. 
Antecedent basis must be laid for each recited element in a claim, typically, by introducing each element with the indefinite article (“a” or “an”). See Slimfold Mfg. Co. v. Kincaid Properties, Inc., 626 F. Supp 493, 495 (N.D. Ga. 1985), aff'd, 810 F.2d 1113 (Fed. Cir. 

1987) (citing P. Rosenberg, 2 Patent Law Fundamentals § 14.06 (2d. Ed. 1984)). Subsequent mention of an element is to be modified by the definite article “the”, “said” or “the said,” thereby making the latter mention(s) of the element unequivocally referable to its earlier recitation. 

II.	Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: 
Claim 10
	lines 11-13, recite “e) galvanically depositing a layer of a metal or of a metal alloy from said second electrically conductive layer in order to form at least one block substantially reaching the upper surface of the photosensitive resin”.

Claim 15
	lines 1-5, recite “wherein: during step e), a first metal or a metal alloy is deposited at the height of a mould formed during step c); and before step f), the method further comprises a step h’) of depositing a second metal or metal alloy covering the first metal or metal alloy deposited”.

	It appears that the first metal or metal alloy is the same as the metal or metal alloy. 

However, the claim language is unclear as to whether it is. 
	It appears that the deposited is the same as the galvanically depositing. However, the claim language is unclear as to whether it is. 
	It appears that the height is the same as the upper surface. However, the claim language is unclear as to whether it is. 

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter: 
Claims 10-19 define over the prior art of record because the prior art does not teach or suggest a method of producing at least one metal decoration on a substrate made of insulating material having a curved upper surface, the method comprising the steps of (a) providing, (b) irradiating, (c) dissolving, (d) depositing, (e) galvanically depositing, (f) performing, (g) eliminating and (h) eliminating as presently claimed, esp., the step of (a) providing the substrate and depositing a photosensitive resin layer directly on the curved upper surface of the insulating material of the substrate.
	The prior art does not contain any language that teaches or suggests the above. Fiaccabrino teaches applying a photosensitive resin layer to the conductive surface of the substrate (page 1, [0021]). The conductive surface is a conductive priming layer typically formed of a chromium sub-layer 2 and a gold layer 3 (FIG. 1) [page 2, [0037]]. Therefore, a person skilled in the art would not have been motivated to adopt the above conditions, and a prima facie case of obviousness cannot be established.

Claims 10, 14 and 19 would be allowable if rewritten or amended to overcome the claim objection(s) set forth in this Office action.
Claims 10-19 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Citations
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Park et al. (“Fabrication of Metallic Microstructure on Curved Substrate by Optical Soft Lithography and Copper Electroplating,” Sensors and Actuators A: Physical (2011 Jul 1), Vol. 168, No. 1, pp. 105-111) is cited to teach optical soft lithography on a curved substrate. Chromium and gold were thermally deposited on the substrate and conventional photolithography was performed to form metallic micro patterns (page 106, right column, lines 12-14; and Fig. 1).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDNA WONG whose telephone number is (571) 272-1349. The examiner can normally be reached Monday-Friday, 7:00 AM- 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at 

http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521. The fax phone number for the 
organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDNA WONG/Primary Examiner, Art Unit 1795                                                                                                                                                                                                        December 27, 2021